Name: Commission Regulation (EEC) No 1536/86 of 21 May 1986 correcting Regulation (EEC) No 1317/86 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/24 Official Journal of the European Communities 22. 5 . 86 COMMISSION REGULATION (EEC) No 1536/86 of 21 May 1986 correcting Regulation (EEC) No 1317/86 altering the monetary compensatory amounts Whereas a check has shown that one amount does not tally with the measures submitted for an opinion to the Management Committee ; whereas the Regulation concerned should be corrected accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Articles 9 (2) and 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1002/86 (*), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85, and fixed by Commis ­ sion Regulation (EEC) No 1057/86 Q, were amended by Regulation (EEC) No 1317/86 (8) ; HAS ADOPTED THIS REGULATION : Article 1 In Part 1 of Annex I to Regulation (EEC) No 1317/86, the figure '667,84' in the column headed 'Spain Pta/t', CCT heading No 11.09, is replaced by '705,04'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, on application from the party concerned, from 6 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1986. For the Commission Frans ANDRIESSEN Vice-President o OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 94, 9 . 4 . 1986, p. 18 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2. 1986, p . 1 . n OJ No L 310, 21 . 11 . 1985, p. 22. (*) OJ No L 93, 8 . 4. 1986, p. 8 . 0 OJ No L 98 , 12. 4. 1986, p. 1 . (8) OJ No L 116, 6 . 5 . 1986, p. 1 .